Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 02/04/2020.  
This application claims benefits of and priority to U.S. patent application Ser. No. 16/425,353 (TI-78650), filed on May 29, 2019, which is a continuation of PCT Application No. PCT/CN2019/071565, filed Jan. 14, 2019.  Now patent US 10,608,532 B1 granted on 03/31/2020.
The drawings filed on 02/04/2020 are acceptable.
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A timer circuit having a first voltage control current source configured to conduct, via a first node, a first current based on the error signal; a second voltage control current source configured to conduct, via a second node, a second current based on a voltage of the first node; and a comparator having a first input coupled to the second node, a second input coupled to a ground terminal”.
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a timer circuit having: a first voltage control current source configured to conduct, via the first node, a first current based on an error signal indicative of a difference between the output voltage and a reference voltage; a second voltage control current source 
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a control circuit including: a first voltage control current source configured to conduct, via the first node, a first current based on an error signal indicative of a difference between the output voltage and a reference voltage; a second voltage control current source configured to conduct, via the second node, a second current based on a voltage of the first node; a comparator having a first input coupled to the second node, a second input coupled to a ground terminal”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-8, claims 2-8 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 10-14, claims 10-14 depend from claim 9, thus are also allowed for the same reasons provided above. 
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839